DETAILED ACTION
Allowable Subject Matter
Claims 1 and 4-6 are allowed.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a vehicle comprising a display device configured to display an indicator that indicates a capacity retention rate of a secondary battery at a current point in time, a reference capacity being set in advance based on a virtual capacity of the secondary battery after a lapse of a predetermined period from manufacture of the vehicle, the period is set to longer than a period that is assumed until delivery of the vehicle to a user from the manufacture of the vehicle, the reference capacity is set based on a capacity of the secondary battery after a lapse of the predetermined period from the manufacture of the vehicle on a reference capacity curve that indicates a decrease in the capacity of the secondary battery with time, and wherein, before the capacity of the secondary battery reaches the reference capacity, the indicator indicates that the capacity retention rate of the secondary battery is kept at a maximum, as recited in Claim 1. 
Claims 5 and 6 include language similar to that of Claim 1 and are allowable for reasons at least similar to those discussed above. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833